Matter of Serenity Victoria M. (Allison B.) (2017 NY Slip Op 03875)





Matter of Serenity Victoria M. (Allison B.)


2017 NY Slip Op 03875


Decided on May 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2017

Friedman, J.P., Moskowitz, Manzanet-Daniels, Kapnick, Webber, JJ.


3997 3996 3995

[*1]In re Serenity Victoria M., and Others, Dependent Children Under the Age of Eighteen Years, etc., Allison B., Respondent-Appellant, Cardinal McCloskey Community Services, Petitioner-Respondent.


Tennille M. Tatum-Evans, New York, for appellant.
Geoffrey P. Berman, Larchmont, for respondent.
Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), attorney for the children.

Appeal from orders, Family Court, Bronx County (Valerie Pels, J.), entered on or about July 31, 2015 and August 6, 2015, which, upon respondent mother's default, determined that she suffers from mental illness as defined in Social Services Law § 384-b, terminated her parental rights to the subject children and transferred custody and guardianship of the children to petitioner agency for the purpose of adoption, unanimously dismissed, without costs. Order, same court and Judge, entered on or about December 1, 2015, which denied the mother's motion to vacate her default, unanimously affirmed, without costs.
The termination orders were entered upon the mother's default, and therefore are not appealable (see CPLR 5511; see also Matter of Natalie Maria D. [Miguel D.], 73 AD3d 536, 536 [1st Dept 2010]).
Family Court providently exercised its discretion in denying the mother's motion to vacate her default (see Matter of Noah Martin Benjamin L. [Frajon B.], 139 AD3d 593, 593 [1st Dept 2016]), since she failed to demonstrate a reasonable excuse for her absences from the proceedings despite numerous adjournments (see Matter of Lenea'jah F. [Makeba T.S.], 105 AD3d 514, 514-515 [1st Dept 2013]). Since the mother failed to demonstrate a reasonable excuse for her default, this Court need not reach the issue of whether she presented a meritorious defense (see id. at 514). In any event, she failed to demonstrate a meritorious defense, since she did not refute the expert medical evidence establishing that, because of her mental illness, she [*2]was presently and for the foreseeable future unable to provide proper and adequate care for the subject children (see Social Services Law § 384-b[4][c]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 11, 2017
CLERK